Citation Nr: 1436458	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-31 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic bursitis of the right hip.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran had active service from February 1997 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In September 2013, the case was remanded for further development.  

For clarification purposes, the Board notes that the VA Form 21-22 dated in October 2008 lists the Veteran's representative as the Adjutant General Office, which is the same organization as the Pennsylvania Department of Military and Veterans Affairs noted on the title page of this decision.


FINDING OF FACT

The Veteran's right hip bursitis is manifested by pain on motion.  Extension limited to 5 degrees or less; flexion limited to 45 degrees or less, abduction lost beyond 10 degrees, inability to cross legs, inability to toe out more than 15 degrees, and ankylosis are not shown.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for chronic bursitis of the right hip have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5251, 5252, 5253 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim for increase for right hip disability stems from an initial grant of service connection by the RO.   In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  Thus, because the notice that was provided before service connection was granted for right hip disability was legally sufficient; VA's duty to notify in regard to the instant claim for increase was already satisfied. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records and the report of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by her representative on her behalf.  Additionally, there has been appropriate compliance with the May 2013 remand instructions as the Agency of Original Jurisdiction (AOJ) obtained pertinent VA medical records, afforded the Veteran an appropriate opportunity to submit or identify any pertinent outstanding private medical records and afforded the Veteran an appropriate contemporaneous VA examination.  The Board notes that no further AOJ action, prior to appellate consideration of any of this claim, is required.   

II.  Analysis

In the February 2009 rating decision, the RO granted service connection for chronic right hip bursitis and assigned a 10 percent rating effective October 24, 2008.  The Veteran subsequently appealed the rating assigned, asserting that a higher rating is warranted.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's right hip disability has not varied significantly during the appeal period.  

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court of Appeals for Veterans Claims (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

An October 2008 private progress note shows that the Veteran reported right hip pain that was aggravated by prolonged walking.  It was noted that she probably had low back pain rather than hip pain though she reported a history of hip dislocations.  Range of motion of the hip was found to be normal.  X-rays of the hips showed a likely partially unfused apophysis, which was a developmental finding.  There was also isolated phleboliths in the pelvis.  The joint spaces were maintained bilaterally; there was no fracture, dislocation or bone destruction and the sacroiliac joints were maintained bilaterally.  The soft tissues were otherwise grossly unremarkable.    

At a December 2008 VA examination, the Veteran reported that in 1997, while doing physical training during service, she developed pain in the anterolateral aspect of her right hip.  There had been no actual acute injury but the pain persisted with strenuous exercise and this required relieving her of such activities. The pain improved slightly with medication and rest but never completely subsided.  Over the years since her discharge, she had continued to have the pain in the hip essentially in the same location anterolaterally.  The pain was episodic but was usually present to some degree almost every day.  The pain was aggravated by long walking, strenuous activities, squatting and lying on her right side.  She indicated that she had had low back pain but it never seemed connected with the pain in her right hip.  When the right hip pain was greatest, she was aware of a snapping sensation in the same anterolateral area.  There was no increase in pain with coughing or sneezing.   She was employed in an office occupation and did no heavy work.  She required no assistive devices for ambulation.  She had taken anti-inflammatory medications but indicated that they did not help her pain and that she was not currently taking any pain medication on a regular basis.

Physical examination showed that the Veteran walked without a limp.  She stood with lordotic posture but without lateral tilt.  The pelvis was level and there was no measurable leg length discrepancy.  Trendelenburg test was negative.  Range of motion in the hips was equal bilaterally.  Flexion was from 0 to 130; abduction was from 0 to 40; adduction was from 0 to 30; internal rotation was from 0 to 20; external rotation was from 0 to 70 and 'frogging' was to 15 degrees from the table.  The Veteran could do active straight leg raising with good power bilaterally and without pain There was moderate tenderness on the lateral aspect of the right hip in the region of the greater trochanter and along the iliotibial band.  Pain was elicited in this area with adduction of the hip at its extreme.  There was no muscle atrophy by measurement.  Deep tendon reflexes were brisk and equal bilaterally and the Veteran had no sensory or motor deficit.  

X-rays of the right hip were within normal limits and the diagnostic impression was chronic bursitis (trochanteric) of the right hip.  The examiner commented that 
there was no increase in symptoms with repeated activities during the examination (DeLuca Criteria).  The Veteran had appeared to develop acute bursitis in the hip as a result of the physical exercise during active duty 10 years previously, which developed into a chronic state, which continued to persist. 

At a July 2009 VA medical visit, physical examination showed pain over the greater trochanter on palpation in the sitting position.  X-rays of both hips were normal.  

At a November 2009 VA medical visit, it was noted that the Veteran had had an injection into the right greater trochanteric bursa, which had really helped her pain in this area.  Physical examination showed that there was no significant tenderness in the area and hip motion was well-maintained.  

In her January 2010 notice of disagreement, the Veteran indicated that the pain in her hip affected her ability to sit, stand or walk for periods of time.  This had resulted in a limitation of the type of work she was able to do.  She also noted that the disability limited her ability to exercise.  Additionally, she reported that after a severe flare up in early 2009, she had had an MRI of the hip and lower back
area.  Further, during a VA follow-up in November 2009, the physician explained that several bulging discs in her lower back were causing the pain in her hip.  She noted that this pain required that she use pain relieving patches, hot water bottles and over the counter pain medicine, which offers only minimal relief.  She indicated that the pain in her hip and lower back area was sometimes so severe that she was unable to get out of bed.  

At a December 2010 VA primary care visit, the Veteran reported chronic right hip pain.  She indicated that she did some walking and light aerobics for exercise.  Physical examination showed that range of motion of the hips reproduced pain with abduction of the right hip in standing position.  

In a January 2011 statement, the Veteran reported daily right hip pain.  She noted that the pain became more severe when sitting.  She also indicated that her job restricted her to sitting behind a computer all day so the pain was always there and noticeable.  

At an April 2011 VA examination, the Veteran reported continued right hip pain.  She indicated that she experienced flare-ups once every three months, lasting a week or two.  She would take 400 MG of Ibuprofen during flare-ups as needed.  She was also sitting on a yoga ball at work to help her pain.  Additionally, she would kneel at times to alleviate pain.  Review of symptoms noted right hip pain, stiffness and tenderness.  The Veteran was noted not to have any limitations on standing or walking.     

Physical examination showed a normal gait.  There was no objective evidence of pain on motion of the right hip.  Flexion was from 0 to 100 degrees; extension was from 0 to 30 degrees; abduction was from 0 to 30 degrees; the Veteran could cross the right leg over the left; and she could toe out to greater than 15 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitation after three repetitions.   
 
A March 2011 MRI of the pelvis showed that a tiny joint effusion was present with the surrounding structures appearing normal.  The glenoid labrum appeared
intact.  Muscle and bone signal was normal. There was no visible
occult fracture.  There was a slight irregularity of the pubic symphysis, which had been seen previously, which was likely related to childbearing. 

The examiner noted that the Veteran currently did computer desk work and that she had not lost any time from work in the prior 12 month period.  The examiner indicated that the right hip bursitis had significant effects on the Veteran's usual occupation as she experienced decreased strength in the lower extremity and pain.  More specifically, she experienced difficulties sitting for a prolonged period of time during work, during times of flare up.  Regarding daily activities, the examiner found that the disability had no effect on feeding, bathing, dressing, toileting or grooming, a mild effect on driving, chores, shopping, recreation and traveling and a moderate effect on sports and exercise.  

At a July 2013 VA examination, the Veteran's hip disability was diagnosed as right hip greater trochanteric bursitis.  The Veteran reported pain in the right buttock and proximal lateral thigh. The pain would develop when she sat or walked for more than 1 hour.  She reported major problems at work where she would use a computer 8 hours per day.  She indicated that she was unable to use exercise machines for the lower extremities in the gym and could not lift more than 20 pounds without causing pain. She reported flare-ups of pain that would last 7 to 10 days and cause her to miss work two to three times per month.  She noted that she would also have problems sleeping when she was having flare-ups of pain.  She indicated that she had had one injection of cortisone into the greater trochanteric bursa on the right, which had not helped her pain.  She used Advil, ice and/or Icy Hot on an as needed basis and saw a chiropractor every 2 to 3 months.

Physical examination of the right hip showed that range of motion was 90 degrees flexion with pain beginning at 80 degrees; abduction to at least 10 degrees; adduction at least to the point where the Veteran could cross her legs; and rotation to at least the point where she could toe-out more than 15 degrees.  The examiner also indicated that the Veteran had full extension ending at 0 degrees (as opposed to extension ending at 5 degrees or at greater than 5 degrees) with no objective evidence of painful motion.  The examiner noted that lumbar disc disease was causing referred pain to area of greater trochanteric bursa, proximal lateral thigh and buttock and that the Veteran's mild limitation of right hip motion was related to this aggravation of the lumbar disc.

The Veteran was able to perform repetitive-use testing with 3 repetitions of flexion and extension without any additional loss of motion.  The examiner did not find any additional functional loss after repetitive use.  Strength testing was normal and the examiner indicated that the Veteran did not have ankylosis of the right hip, malunion or nonunion of the femur, flail hip joint or leg or a leg length discrepancy.  The examiner noted that a 2011 MRI of the pelvis had shown no abnormality of the right hip joint.  The examiner found that the right hip disability did affect the Veteran's ability to work in that her referred pain resulted in her using sick leave 2-3 times per month.

Bursitis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5019, which is to be rated on limitation of motion of the affected parts, as degenerative arthritis.  Diagnostic Code 5003 addresses degenerative arthritis.  Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010. 

Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating. 

Alternative rating codes for rating disability of the hip include Diagnostic Codes 5251, 5253 and 5250.  Under Diagnostic Code 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.  This 10 percent rating is the maximum available under this Code.   

Impairment of the thigh is rated under Diagnostic Code 5253.  Limitation of rotation of the thigh, cannot toe-out more than 15 degrees, in the affected leg warrants a 10 percent rating.  Limitation of adduction of the thigh, cannot cross legs, also warrants a 10 percent rating.  Limitation of abduction of the thigh with motion lost beyond 10 degrees warrants a 20 percent rating.

Ankylosis of the hip is evaluated under Diagnostic Code 5250.  Favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating.  Intermediate ankylosis warrants a 70 percent rating.  Unfavorable ankylosis with extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated, warrants a 90 percent rating. (Special monthly compensation also is entitled if the criteria for the 90 percent rating are met.)

As ankylosis of the right hip has neither been shown nor alleged at any time during the appeal period, there is no basis for assigning a rating for the Veteran's right hip disability under Code 5250.  The Veteran has also not been shown to have extension of the thigh limited to 5 degrees.  In this regard, she was shown to have full extension to 0 degrees during the July 2013 and April 2011 VA examinations, and there are no other findings of record indicative of extension limited to 5 degrees.  Thus, not even a compensable rating is warranted under Code 5251.  Additionally, considering Code 5252, flexion of the thigh has not been shown to be to 45 degrees or less.  To the contrary, the December 2008 VA examination showed flexion to 130 degrees; the April 2011 VA examination showed flexion to 100 degrees; and the July 2013 VA examination showed flexion to 90 degrees, all far exceeding the criteria for a 10 percent rating.  Consequently, there is no basis for assigning a rating in excess of 10 percent under this Code.  Further, the Veteran has not been shown to have abduction limited to the point where she cannot cross her legs; limitation of rotation to the point where she cannot toe-out more than 15 degrees; or limitation of abduction with motion lost beyond 10 degrees.  Notably, the July 2013 VA examiner specifically tested the Veteran to determine whether any of these movements were limited to this degree and determined that none were so limited.  Nor is there any other evidence indicative of such limitations.  Thus, a compensable rating under Code 5253 is similarly not warranted.  Moreover, as a hip flail joint or fracture or malunion of the femur has not been shown, Diagnostic Codes 5254 and 5255 are not for consideration.  38 C.F.R. § 4.71a.

The Board also finds that there is no basis for assigning a rating in excess of 10 percent under the hyphenated Code 5252-5019.  Notably, the Veteran is already assigned a 10 percent rating under this Code for the right hip bursitis because the disability is manifested by noncompensable limitation of motion with pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.   As the disability affects only one major joint, however, there is no basis for assigning a rating in excess of 10 percent under this Code.  38 C.F.R. § 4.71a.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the December 2008 VA examiner found that there was no increase in symptoms with repeated activities during the examination; the April 2011 VA examiner found that there was no objective evidence of pain following repetitive motion and no additional limitation after three repetitions; and the July 2013 VA examiner found that the Veteran was able to perform repetitive use testing with 3 repetitions of flexion and extension without any additional loss of motion and that there was no additional functional loss after repetitive use.  In sum, range of motion of the right hip has remained the same after repetitive testing.  While the Veteran may have had pain at points during range of motion, pain alone does not warrant a higher rating unless it actually affects the range or quality of the motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain 'must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  Thus, a higher rating is not warranted under the DeLuca criteria.

Also, the April 2011 VA examiner found that the hip disability had only a mild effect on driving, chores, shopping, recreation and traveling and a moderate effect on sports and exercise, findings compatible with assignment of the existing 10 percent rating.  Similarly, the Veteran's difficulty with sitting for long periods at work noted during the April 2011 VA examination is also compatible with the assignment of the existing 10 percent rating, particularly given that the evidence indicates that she has continued to be employed on a full time basis.  Additionally, the Veteran missing work 2 to 3 times per week due to flare-ups of pain as reported during the July 2013 VA examination is also compatible with the assigned 10 percent rating.  (Notably, at this examination, much of the Veteran's overall pain in the hip, buttock and back was actually found to be caused by non-service connected lumbar degenerative disc disease, thus indicating that at least some of the missed work for pain flare-ups must be attributed to non-service connected disability).  

Finally, the symptoms associated with the Veteran's right hip disability (i.e., pain on motion and stiffness) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 10 percent rating assigned under Diagnostic Codes 5019-5052 contemplates painful but otherwise noncompensable limitation of motion due to bursitis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.   Thus, the Board finds that these rating criteria reasonably describe the Veteran's disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008). 

In sum, as there is no basis in the record for assigning a rating in excess of 10 percent for the right hip disability at any time during the appeal period, the preponderance of the evidence is against this claim and it must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


ORDER

An initial rating in excess of 10 percent for chronic bursitis of the right hip is denied.    


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


